Citation Nr: 0206684	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  02-00 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the appellant's request for waiver of recovery of an 
overpayment of Department of Veterans Affairs pension 
benefits, in the original amount of $10,442.00, was received 
in a timely manner.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from July 1965 to August 1976; 
he died in June 1995.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 decision by the Committee 
on Waivers and Compromises (Committee), issued by the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota, which denied the appellant's 
request for waiver of pension indebtedness, as the request 
for waiver was not received in a timely manner.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  On July 27, 2000, VA sent the appellant a first demand 
letter regarding the overpayment, which contained a Notice of 
Rights; that letter was not returned as undeliverable

3.  There is no evidence that there was a delay in the 
appellant's receipt of the notification of indebtedness 
beyond the time customarily required for mailing.
 
4.  The appellant's request for waiver of recovery of the 
overpayment was received on March 13, 2001, more than 180 
days after the July 27, 2000 notice was sent to the 
appellant.


CONCLUSION OF LAW

The request for waiver of recovery of an overpayment of VA 
benefits, in the original amount of $10,442.00, was not 
received in a timely manner.  38 U.S.C.A. § 5302(a) (West 
1991); 38 C.F.R. § 1.963(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the appellant's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of VA death pension benefits.  The Committee has 
denied the waiver request for a debt calculated in the amount 
of $10,442.00 as untimely, and the present appeal ensued.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
clarifies VA's duty to notify claimants and their 
representatives of information necessary to substantiate the 
claim for benefits, and also to assist claimants obtain such 
evidence.  The United States Court of Appeals for Veterans 
Claims ("the Court") has recently held that the VCAA is not 
applicable to waiver claims under 38 U.S.C.A. § 5302 (West 
1991).  Barger v. Principi, No. 97-1775 (U.S. Vet. App. May 
24, 2002) (the Court notes that the provisions of the VCAA 
are relevant to a different chapter of title 38, and do not 
apply to 38 U.S.C.A. § 5302).  Although the VCAA is not 
applicable to this claim, the Board has reviewed the file and 
finds that the appellant was provided adequate notice as to 
the evidence needed to substantiate her claim, and there is 
no indication that there are any missing records pertinent to 
this appeal.  In short, the case is ready for appellate 
review.  

A brief summary of the facts of this case is as follows.  By 
VA letter dated in July 1995, the appellant was notified that 
her claim for death pension benefits had been approved.  In 
July 2000, the appellant was notified that VA proposed to 
reduce her pension benefits based on information that her 
family income had changed.  She was also notified in that 
letter that the adjustment resulted in an overpayment of 
benefits, and that she would be notified shortly of the exact 
amount of the overpayment.  

The appellant was notified of her indebtedness to VA by 
letter dated July 27, 2000.  The notification letter is not 
in the claims file, but the RO has obtained from VA Debt 
Management Center (DMC) a Certification of First Demand 
Letter dated in August 2001, confirming that the first demand 
letter was sent on July 27, 2000.  Attached to that 
certification memorandum is a copy of computer printout 
reflecting the date the letter was mailed, and the amount of 
the debt.  The DMC did not attach a copy of the type of 
notification letter that was sent to the appellant, although 
they did certify that the July 2000 letter contained the 
Notice of Rights. 

On March 13, 2001, the RO received the appellant's request 
for a waiver of her indebtedness.  The matter was referred to 
the Committee on Waivers and Compromises, which denied the 
waiver request in a May 2001 decision.  In a May 2001 letter 
from the DMC, the appellant was notified that her request for 
waiver was denied, as she failed to submit her application 
for waiver within 180 days of the date of notification of the 
debt.  The appellant disagreed with that decision, and 
initiated this appeal.  Essentially, the appellant maintains 
that she did not file an appeal sooner, because she did not 
know that she could.  She states in her August 2001 notice of 
disagreement that she "did not know [she] had a case to 
appeal."  

According to VA law, there shall be no recovery of payments 
or overpayments of any VA benefits, whenever the Secretary of 
VA determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as 
deemed reasonable if the payee demonstrates that such 
notification was not actually received within a reasonable 
period.  38 U.S.C.A. § 5302(a).  Under 38 C.F.R. 
§ 1.963(b)(2), a request for a waiver of recovery of 
indebtedness shall only be considered if made within 180 days 
following the date of notice of indebtedness, if such notice 
was issued on or after April 1, 1983.  The 180-day period may 
be extended if the individual requesting the waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  See 38 C.F.R. § 1.963(b)(2).  If the requester 
does substantiate that there was such a delay in the receipt 
of the notice of indebtedness, the Chairperson shall direct 
that the 180-day period be computed from the date of the 
requester's actual receipt of the notice of indebtedness.  
Id. 

Based on the foregoing, the law is clear that a request for 
waiver will only be considered if made within 180 days of 
notice of the indebtedness.  38 U.S.C.A. § 5302(a); see 
38 C.F.R. § 1.963(b)(2).  The 180-day period may be extended 
under limited circumstances, none of which are present in 
this case.  While the appellant claims that she did not know 
that she could appeal her case, the file contains a 
certification that the first demand letter was sent to the 
appellant on July 27, 2000, along with a Notice of Rights.  
See Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (in the 
absence of clear evidence to the contrary, the principle of 
administrative regularity presumes that government officials 
have properly discharged their duties).  According to a 
printout of a computer screen from the DMC, the letter was 
sent to the appellant's address of record, which appears to 
have been the same address of record for years.  There is no 
indication that the letter was returned as undeliverable.  
Moreover, there is no evidence, nor does the appellant 
specifically allege, that circumstances led to delay in 
delivery of the notification letter.  38 C.F.R. 
§ 1.963(b)(2).  As such, the requirements for extension of 
the 180 day time period have not been met.  

The Board acknowledges the veteran's representative's 
contentions, set forth in a February 2002 statement, that the 
appellant "contacted the VA at least four times between July 
2000 and December 2000."  The representative further 
indicates that "VA could and should have taken any one of 
these attempts to explain finances as a request for waiver."  
The Board finds that these arguments are without merit for 
the following reasons.  Aside from a December 2000 statement, 
the remaining statements referenced by the representative are 
stapled together with other pieces of correspondence.  
Collectively, those items are date-stamped received at the RO 
both on June 13, 2000, and July 31, 2000.  Normally, the 
first date-stamp is controlling.  However, even assuming that 
the appellant resubmitted the statements in July, it appears 
that those statements express concern regarding the RO's 
letters notifying the appellant of the proposal to reduce her 
benefits.  The July 2000 statements do not respond to the 
overpayment notice.  Moreover, the record reveals that the 
overpayment notice was mailed to the appellant on July 27, 
2000, which was a Friday.  The second date-stamp on the 
appellant's statement is July 31, 2000, which was the Monday 
immediately following the Friday that the notice of the 
waiver was sent.  The close proximity in these dates makes it 
highly unlikely that the appellant was writing in response to 
the notice of overpayment.  More significantly, the 
statements from the appellant contain no language regarding 
an overpayment or a request for waiver.  Those statements 
merely indicate, at most, confusion regarding the type of 
income that the appellant should report.  In short, the Board 
finds no reasonable basis to construe those July 2000 
statements as a timely request for waiver of recovery of the 
overpayment.  

As to the December 2000 statement, that statement reads as 
follows:  "here is what I'm receiving from the Social 
Security I'm sending you a copy of it if there are any 
changes later I will let you know."  Not only does that 
statement contain no language regarding a waiver request, but 
it was received long after 180 days following the overpayment 
notice sent in July.  In short, there is no basis to construe 
any statements received in July 2000 or December 2000 as a 
timely request for waiver, and the arguments raised by the 
appellant's representative are without merit.  

To summarize, the law is clear that an application for waiver 
of recovery of overpayment will only be considered if 
received within 180 days from the date of the notification 
letter regarding the debt.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(b)(2).  In the present case, the appellant's request 
for waiver was received in March 2001, which was more than 
180 days beyond the July 2000 notification letter.  There is 
no indication that the letter was not sent, or that error by 
either VA or the postal authorities delayed notice to the 
appellant, or that due to other circumstances beyond the 
appellant's control, there was a delay in her receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  See 38 C.F.R. § 1.963(b)(2).  As such, 
the requirements for an extension of the 180-day time period 
have not been met, and the appeal is denied.  



ORDER

The request for waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits, in the 
original amount of $10,442.00, was not timely, and the appeal 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

